Citation Nr: 1754103	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to additional VA dependent compensation benefits.

2.  Entitlement to service connection for a residual scar due to hernia surgery.   

3.  Entitlement to service connection for right spermatocele, to include as secondary to the service-connected right inguinal hernia, status-post herniorrhaphy. 

4.  Entitlement to a higher initial disability rating in excess of 0 percent for the service-connected right fifth finger tendonitis. 

5.  Entitlement to a higher initial disability rating in excess of 0 percent for the service-connected left fifth finger tendonitis. 

6.  Entitlement to a higher initial disability rating in excess of 0 percent for the service-connected right inguinal hernia, status-post herniorrhaphy.   

7.  Entitlement to a higher initial disability rating in excess of 0 percent for the service-connected hypertension. 

8.  Entitlement to a higher initial disability rating in excess of 0 percent for the service-connected left ear hearing loss. 

9.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left shoulder disability. 

10.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected right foot disability.

11.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left foot disability. 

12.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left leg deep vein thrombosis with varicose veins. 

13.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected right knee disability. 

14.  Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to June 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the RO in Winston-Salem, North Carolina.  

The Veteran and spouse testified before the undersigned Veterans Law Judge at a January 2017 Board videoconference hearing in Roanoke, Virginia.  The hearing transcript has been associated with the record.  The issues of a higher initial disability rating for left ear hearing loss and the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At the January 2017 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the appeal for additional VA dependent compensation benefits. 

2.  The Veteran has a right side abdominal scar that was caused by in-service hernia surgery.

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability of right spermatocele.  

4.  For the entire initial rating period from July 1, 2011, the service-connected left and right fifth finger disabilities have manifested pain and noncompensable limitation of motion of the right and left fifth finger and the right and left wrist.

5.  For the entire initial rating period from July 1, 2011, the service-connected right and left fifth finger disabilities have not manifested favorable or unfavorable ankylosis in the right or left fifth digit or amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.

6.  For the entire initial rating period from July 1, 2011, the service-connected left and right fifth finger disabilities have not caused compensable right or left wrist limitation of motion or ankylosis of the right or left wrist. 

7.  For the entire initial rating period from July 1, 2011, the right hernia disability has not more closely approximated a recurrent postoperative hernia, readily reducible and well supported by truss or belt.  

8.  For the entire initial rating period from July 1, 2011, hypertension required the use of continuous medication.

9.  For the entire initial rating period from July 1, 2011, the left shoulder disability has been manifested by limitation of flexion or abduction more nearly approximating limitation of motion of the arm to shoulder level.  

10.  For the entire initial rating period from July 1, 2011, the left shoulder disability has not been manifested by limitation of flexion or abduction more nearly approximating limitation of motion to 25 degrees from the side.

11.  For the entire initial rating period on appeal from July 1, 2011, the bilateral foot disability has not more closely approximated a severe bilateral flatfoot disability. 

12.  For the entire initial rating period on appeal from July 1, 2011, the left lower extremity disability has not been manifested by persistent edema, incompletely relived by elevation of extremity, with or without beginning stasis pigmentation or eczema. 





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for additional VA dependent compensation benefits have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012);
 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a residual scar to the right abdomen have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for right spermatocele have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  For the entire initial rating period from July 1, 2011, the criteria for a disability rating in excess of 0 percent for the right fifth finger disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214 to 5230 (2017).

5.  For the entire initial rating period from July 1, 2011, the criteria for a disability rating in excess of 0 percent for the left fifth finger disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214 to 5230 (2017).

6.  For the entire initial rating period on appeal from July 1, 2011, the criteria for a rating in excess of 0 percent for a right hernia disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7338 (2017).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, and no higher, for hypertension have been met for the entire initial rating period from July 1, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent, and no higher, for a left shoulder disability have been met for the entire initial rating period from July 1, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.73, Diagnostic Codes 5201-5306 (2017).

9.  For the entire initial rating period on appeal from July 1, 2011, the criteria for a disability rating in excess of 10 percent for a right foot disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

10.  For the entire initial rating period on appeal from July 1, 2011, the criteria for a disability rating in excess of 10 percent for a left foot disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

11.  For the entire initial rating period on appeal from July 1, 2011, the criteria for a disability rating in excess of 10 percent for a left lower extremity deep vein thrombosis  with varicose veins have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of VA Dependent Compensation Issue

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

At the January 2017 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the issue of additional VA dependent compensation benefits.  As the Veteran has withdrawn the appeal regarding the issue of entitlement to additional VA dependent compensation benefits, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In February 2011, the Veteran received notice of the information and evidence needed to substantiate the claims.  In the letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information regarding downstream elements of a claim.  

As the initial rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in March 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hernia Surgery Residual Scar 

The Veteran contends generally that a residual scar is related to in-service hernia surgery.  Specifically, at the January 2017 Board hearing, the Veteran testified that in-service hernia surgery resulted in a scar to the right abdomen. 

At the outset, the Board finds the evidence is at least in equipoise as to whether the Veteran has a right side abdominal scar.  At the January 2017 Board hearing, the Veteran credibly testified to having a right side abdominal scar due to in-service hernia surgery.  Service treatment records from September 1995 show right inguinal hernia repair surgery.  As such, the Board finds that the Veteran has a scar on the right side of the abdomen.

After a review of all the lay and medical evidence of record, and after resolving reasonable doubt in favor the Veteran, the Board finds that the right abdominal scar was incurred in service.  Favorable evidence includes that the Veteran has advanced that the scar is due to in-service right hernia repair surgery.  Service treatment records show right inguinal hernia repair in September 1995.  Further, the Veteran credibly testified that an observable scar remained where the hernia repair surgery was performed.  The Veteran is competent to advance having a scar where surgery was performed as this is personal knowledge which can be observed with the Veteran's senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (recognizing that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a residual scar have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Spermatocele 

The Veteran contends generally that a scrotum disorder is due to active service, including as secondary to the service-connected right inguinal hernia.  Specifically, the Veteran testified at the January 2017 Board hearing that he was treated for a scrotum cyst during service.  

The Board finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability of right spermatocele.
At the March 2011 VA examination, the VA examiner specifically assessed a normal scrotum, as well as normal testicles.  The March 2011 VA examiner also did not discern cysts, tenderness, atrophy, or varicocele.  See March 2011 VA examination report. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the evidence does not demonstrate a spermatocele disorder at any time during the current claim, including immediately prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability).  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for right spermatocele, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

      Initial Rating for Bilateral Fifth Finger Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The RO granted service connection for the right and left fifth finger disability in a November 2011 rating decision initially assigning a noncompensable (0 percent) disability rating, effective July 1, 2011, under Diagnostic 5230 to each fifth finger.  38 C.F.R. § 4.71a.  The Veteran disagreed with the initial ratings assigned and asserted that the disabilities cause pain, which causes additional functional limitation when typing and handwriting.  See January 2017 Board hearing transcript. 

For the entire initial rating period from July 1, 2011, the service-connected right and left fifth finger disability have each been rated as noncompensable under Diagnostic Code 5230.  Diagnostic Code 5230 provides a single noncompensable (0 percent) rating for limitation of motion of the little finger.  A noncompensable rating is assigned for limited little finger motion in either the major (dominant) or minor hand.  As such, the service-connected right and left fifth finger disabilities are rated at the maximum rating provided by Diagnostic Code 5230; therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.
The Board has considered whether an initial disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  As to Diagnostic Code 5227, the evidence does not demonstrate either favorable or unfavorable ankylosis in the right or left fifth digit, and even if favorable or unfavorable ankylosis were found, Diagnostic Code 5227 only provides a single noncompensable (0 percent) rating.  Specifically, the March 2011 VA examination report reflects normal range of motion in the fingers, and the evidence of record does not otherwise reflect, and the Veteran has not alleged, ankylosis in either finger.  See January 2017 Board hearing transcript.  

While the evidence does not demonstrate that the right or left fifth finger disability has resulted in right or left finger amputation, Diagnostic Code 5156 provides a 
10 percent rating for amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the little finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2017).  The Board finds that right and left fifth finger pain does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  The evidence, including the specific clinical notes in the March 2011 VA examination, does not show either right or left fifth finger ankylosis or a right or left fifth finger disability picture analogous to amputation.  As such, the Board finds that an initial rating in excess of 0 percent under Diagnostic Code 5156 is not warranted.  38 C.F.R. § 4.71a.

While the Veteran is not service connected for a right or left wrist disability as secondary to the right or left fifth finger disability, the Board has considered whether a higher rating is warranted under Diagnostic Code 5215.  Under Diagnostic Code 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under Diagnostic Code 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees. Full wrist radial deviation is zero degrees to 20 degrees. 38 C.F.R. § 4.71, Plate I. 

In this case, the record does not show right or left palmar flexion limited in line with forearm, or dorsiflexion less than 15 degrees.  The March 2011 VA examiner recorded bilateral wrist dorsiflexion to 70 degrees and bilateral palmar flexion to 
80 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  Based on the foregoing, the Board finds that the weight of the evidence is against assignment of a compensable disability rating under Diagnostic Code 5215. 

The Board will next consider a higher rating is warranted under Diagnostic Code 5214 based on ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994). Under Diagnostic Code 5214 for ankylosis of the major wrist, a 30 percent disability rating is provided for ankylosis in a favorable position in 20 degrees to 
30 degrees dorsiflexion.  A 40 percent rating is provided for ankylosis in any other position except favorable.  A 50 percent rating is provided for unfavorable ankylosis of the major wrist.  38 C.F.R. § 4.71a.  After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right or left fifth finger disability, to the extent that it affects the wrists, more closely approximates ankylosis of the wrist under Diagnostic Code 5214 at any time.  At the March 2011 VA examination the VA examiner did not discern right or left wrist ankylosis.

Lastly, Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  
Diagnostic Code 5230 (ring or little finger, limitation of motion) does not provide a compensable rating for limitation of motion.  Moreover, the evidence does not demonstrate that the service-connected right or left fifth finger disability affects more than just the right or left fifth finger; therefore, the weight of the evidence is against finding that the service-connected right or fifth finger disability warrants consideration for a rating under Diagnostic Code 5003 because the right and left fifth finger are not major joints and do not affect a group of minor joints.  As such, a minimum 10 percent disability rating under Diagnostic Code 5003 for limitation of motion in the right or left fifth finger is not warranted.  In sum, the appeal for a higher initial disability rating in excess of 0 percent for the service-connected right and left fifth finger disability must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Initial Rating for Right Hernia Disability

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the right hernia disability under 38 C.F.R. § 4.114, Diagnostic Code 7338, from July 1, 2011.  Under Diagnostic Code 7338, a noncompensable (0 percent) rating is warranted for a hernia that is small, reducible, or without true hernia protrusion, or that is not operated but remediable.  A 10 percent rating is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  

After a review of all the evidence, both lay and medical, for the entire initial rating period from July 1, 2011, the Board finds that the criteria for initial disability rating in excess of 0 percent has not been more nearly approximated because the right hernia disability has not reoccurred.  Findings from the March 2011 VA examination revealed no hernia.  Additionally, at the March 2011 VA examination or the January 2017 Board hearing the Veteran reported no use of a supporting belt.  Because the evidence does not establish the Veteran's right hernia reoccurred or was supported by a truss or belt at any point during the period on appeal, a 10 percent rating under DC 7338 is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

Higher Initial Rating for Hypertension 

The Veteran contends generally that the hypertension has manifested in more severe symptoms than contemplated by the noncompensable disability rating assigned.  At the January 2017 Board hearing, the Veteran testified to the continuous use of medication since service in order to manage hypertension.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a 0 percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2017).

After a review of all the evidence, lay and medical, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from July 1, 2011, hypertension was treated with continuous medication. 
While review of the evidence does not demonstrate that the diastolic pressure has been predominantly 100 or more or that systolic pressure has been predominantly 160 or more, the evidence does show that the hypertension has required continuous medication for control.  See 38 C.F.R. § 4.21 (it is not expected that all cases will show all the findings specified).  At both the March 2011 VA examination and the January 2017 Board hearing, the Veteran reported taking blood pressure medication to control hypertension.  The March 2011 VA examiner also specifically assessed hypertension treated with continuous medication.  

Even if the diastolic reading prior to medication was not "predominantly" 
100 more, such requirement is still approximated, and the other criterion of medication has been met.  Applying the provisions of 38 C.F.R. § 4.21, such requirement of history of predominantly 100 diastolic reading must not be strictly required.  The general regulatory guidance for rating disabilities provides that it is not expected that all cases will show all the findings specified in the rating criteria.  All that is required is that the findings be sufficiently characteristic to identify the disease and the disability therefrom and to coordinate the rating with impairment of function.  Such requirement is met in this case as the history of diastolic blood pressure readings that approximate 100 show the elevated readings that were soon followed by blood pressure medication.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the hypertension more nearly approximates the criteria for a 10 percent initial disability rating for the entire initial rating period from July 1, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104.

The Board additionally finds that the criteria for a rating in excess of 10 percent have not been more nearly approximated.  The medical and lay evidence of record does not show diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  It is only with application of reasonable doubt and 38 C.F.R. § 4.21 that even the criteria for a 10 percent rating are more nearly approximated, and not strictly met.  See March 2011 VA examination report.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.

Initial Rating for Left Shoulder Disability 

The Veteran is in receipt of a 10 percent initial disability rating for the left shoulder (minor extremity) disability under Diagnostic Code 5010-5203 for the entire period on appeal from July 1, 2011.  Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  Under Diagnostic Code 5203, a 10 percent disability rating is warranted for malunion or nonunion of the clavicle or scapula without loose movement.  A 20 percent disability rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.

Alternatively, Diagnostic Code 5201 directs that limitation of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 20 percent rating is warranted for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a. 

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2017).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

After a review of all the evidence, both lay and medical, and after resolving reasonable doubt in favor of the Veteran, for the entire initial rating period from July 1, 2011, the Board finds that the left shoulder disability has more nearly approximated flexion or abduction of the arm limited at the shoulder level as required for a 20 percent disability rating under Diagnostic Code 5201.  The March 2011 VA examination report shows left shoulder flexion to 130 degrees, abduction to 115 degrees, external rotation to 80 degrees, and internal rotation to 50 degrees, each to include functional loss due to pain.  At the January 2017 Board hearing, the Veteran testified to the inability to use the arm above shoulder level, to include the inability to perform overheard work.  See January 2017 Board hearing transcript.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the left shoulder disability more nearly approximates the criteria for a 
20 percent initial disability rating for the entire initial rating period from July 1, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5201. 

For the entire initial rating period on appeal from July 1, 2011, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a rating in excess of 20 percent for the left shoulder disability have not been met or more nearly approximated.  A higher rating is not warranted under Diagnostic Code 5201 because the evidence of record does not otherwise show limitation of motion to 25 degrees from the side (as needed for the next higher (30 percent) rating under Diagnostic Code 5201).  A higher rating is also not warranted under Diagnostic Code 5202 because there is no fibrous union of the left humerus.  See March 2011 VA examination report.  

In evaluating the Veteran's disability, the Board has considered functional loss due to pain.  Specifically, for the entire rating period of appeal, the Veteran did not have severe functional loss of the left upper extremity due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups or with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 20 percent rating for the left shoulder disability for the initial rating period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Higher Initial Rating for Left and Right Foot Disabilities

For the entire initial rating period from July 1, 2011, the service-connected right and left foot disabilities have each been rated as 10 percent disabling by analogy under Diagnostic Code 5299-5020.  See June 2013 rating decision.  Diagnostic Code 5020 indicates an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2017).  Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  As such, the service-connected right and left foot disabilities are each rated at the maximum rating provided by Diagnostic Code 5003; therefore, a higher disability rating than 10 percent under Diagnostic Code 5003 is not available for either foot.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate bilateral flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, either bilateral or unilateral.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 50 percent rating is assigned for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The Board acknowledges that the bilateral foot disability was previously rated as 
20 percent disabling for the entire initial rating period from July 1, 2011 under Diagnostic Code Diagnostic Code 5299-5020 for an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71a.  However, the Board finds that the totality of symptoms and impairment appear more closely analogous to the criteria set forth in Diagnostic Code 5276 pertaining to acquired flat foot (or pes planus).  Indeed, the bilateral foot disability is rated as 10 percent disabling for each foot under Diagnostic Code 5020 from July 1, 2011; therefore, the Board finds has most appropriately considered the bilateral plantar fasciitis by analogy under Diagnostic Code 5276 for the entire period on appeal, as the rating criteria therein more closely align with the affected body parts and the demonstrated symptomatology.  See 
38 C.F.R. §§ 4.20, 4.71, Diagnostic Code 5276.

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from July 1, 2011, the criteria for a higher 30 percent rating under Diagnostic Code 5276 have not been met or more nearly approximated.  Even with consideration of pain on use, the bilateral foot disability has not more nearly approximated severe symptoms of flatfoot.  Specifically, at the March 2011 VA examination, the Veteran reported pain with standing, walking, or running, and the use of shoe inserts.  The March 2011 VA examiner assessed tenderness at the soles of the feet, and did not discern flat-feet, claw-feet, hammertoes, Morton's metatarsalgia, halluxvalgus, or hallux rigidus.  The March 2011 VA examiner also did not discern limitations regarding standing or walking.  At the January 2017 Board hearing, the Veteran also testified to the use of inserts and chronic pain.  See January 2017 Board hearing transcript.  

The Board has also considered whether any other diagnostic code would allow for a higher or separate rating for pertaining to the bilateral foot disability from July 1, 2011.  The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5284 for moderately severe residuals of a foot injury have not been met or more nearly approximated for any part of the rating period from July 1, 2011.  The March 2011 VA examiner did not discern functional impairment.  As such, even with consideration of pain on use, the weight of the evidence does not demonstrate moderately severe residuals of a foot injury.  38 C.F.R. §§ 4.3, 4.7. 

Higher Initial Rating for Left Leg Thrombosis

The Veteran generally contends that he is entitled to a rating in excess of 10 percent for left lower extremity thrombosis.  Under Diagnostic Code 7121, a 10 percent rating is warranted for intermittent edema or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity of compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under Diagnostic Code 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104. 

After review of the evidence of record, both medical and lay, the Board finds that the criteria for a 20 percent rating for the left lower extremity has not been met or more nearly approximated for any period since July 1, 2011.  The March 2011 VA examination report reflects that the VA examiner assessed edema that elevation relieves either partially or completely, as well as pain and aching after prolonged 

standing or walking, and did not discern persistent edema.  At the January 2017 Board hearing, the Board testified to pain and swelling.  In addition the weight of the relevant evidence, to include the VA treatment records and the March 2011 VA examination report, does not demonstrate persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7115.  For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for left leg thrombosis with varicose veins has not been met or more nearly approximated for any portion of the rating period from July 1, 2011. 

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for the rating issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Cf. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board must address whether referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) "only when that issue is argued by the claimant or reasonably raised by the record").  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by 

the record.  In this case, as distinguished from the facts in Rice, there is no evidence of record that indicates that the Veteran is currently unemployed because of the
service-connected disabilities; therefore, a TDIU issue has not been raised.  


ORDER

The appeal for additional VA dependent compensation benefits, having been withdrawn, is dismissed. 
Service connection for a residual scar to the right abdomen is granted. 

Service connection for right spermatocele is denied. 

A higher (compensable) initial disability rating for the service-connected right fifth finger disability, for the entire initial rating period from July 1, 2011, is denied.

A higher (compensable) initial disability rating for the service-connected left fifth finger disability, for the entire initial rating period from July 1, 2011, is denied.

A higher (compensable) initial disability rating for the service-connected right hernia disability, for the entire initial rating period from July 1, 2011, is denied.

An initial disability rating of 10 percent, and not higher, for the service-connected hypertension, for the entire initial rating period from July 1, 2011, is granted. 

An initial disability rating of 20 percent, and not higher, for the service-connected left shoulder disability, for the entire initial rating period from July 1, 2011, is granted. 

An initial rating in excess of 10 percent for the service-connected right foot disability, for the entire initial rating period from July 1, 2011, is denied.

An initial disability rating in excess of 10 percent for the service-connected left foot disability, for the entire initial rating period from July 1, 2011, is denied.

An initial disability rating in excess of 10 percent for the service-connected left lower extremity disability, for the entire initial rating period from July 1, 2011, is denied. 


REMAND

Higher Initial Disability Ratings for Left Ear Hearing Loss 
and Left and Right Knee Disabilities

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Board finds that further development is required prior to adjudicating the issues of rating left ear hearing loss and left and right knee disabilities.  See 38 C.F.R. § 19.9 (2017).   

Left Ear Hearing Loss

The Veteran contends that the service-connected left ear hearing loss, initially rated as 0 percent disabling, has worsened in severity since the most recent VA examination in March 2011.  At the January 2017 Board hearing before the undersigned, the Veteran testified that left ear hearing loss had worsened in severity.  See January 2017 hearing transcript.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Knee Disabilities

The Veteran contends that a rating in excess of 0 percent is warranted for both the right and left knee disabilities.  The evidence suggests that the knee disabilities may have worsened in severity.  Private treatment records received by VA in January 2017 reflect that the Veteran reported that the right knee disability had worsened in severity, to include decreased range of motion.  As the Board is remanding the right knee disability for a new examination, the Board will also remand the left knee disability to help determine the current severity of both knee disabilities.  

Accordingly, the issues of a higher initial disability rating for the left ear hearing loss, a right knee disability, and a left knee disability are REMANDED for the following actions:

1. Obtain any outstanding VA treatment records
pertaining to a left ear hearing loss, and/or the bilateral knee disabilities and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2017). 

2. Schedule a VA audiometric examination in order to
assist in determining the current severity of the left ear hearing loss.  

3. Schedule a VA orthopedic examination in order to
assist in determining the current severity of the knee disabilities.  The VA examiner should also specifically assess the nature of any right or left knee instability.  

4.  Then readjudicate the issues of an initial rating in excess of 0 percent for left ear hearing loss, a rating in excess of 0 percent for the right knee disability, and a rating in excess of 0 percent for the left knee disability.  
If the benefits sought remain denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


